Case 5:19-cv-00994-R Document 4 Filed 10/14/20 Page 1 of 7




                                               Id.




                    Johnson v. United States                 See



       United States v. Davis                                 Id.
          Case 5:19-cv-00994-R Document 4 Filed 10/14/20 Page 2 of 7




                                    Id.




                                                                   Massaro v.

United States




United States v. Davis
           Case 5:19-cv-00994-R Document 4 Filed 10/14/20 Page 3 of 7




Id.

                           Id.




                    see

                                 United States v. Melgar-Cabrera

                     cert. denied                           see also United States v.

Crawford

                          attempted                      United States v. Johnson




            Davis
            Case 5:19-cv-00994-R Document 4 Filed 10/14/20 Page 4 of 7




                See Melgar-Cabrera

    Davis            United States v. Salas




                                  see also United States v. Foust

                                                                Davis




                                              U.S. v. Snyder




                                                                        United States v.
Harris
           Case 5:19-cv-00994-R Document 4 Filed 10/14/20 Page 5 of 7




United States v. Copeland                                        United States v.

Driscoll

                                                                  Id.2




                      See Melgar-Cabrera          Foust
           Case 5:19-cv-00994-R Document 4 Filed 10/14/20 Page 6 of 7




                               See e.g. United States v. Mendez



                                                                            see

also United States v. Farmer




                    United States v. Morales-Machuca




           See Copeland                                                 see also

Driscoll
Case 5:19-cv-00994-R Document 4 Filed 10/14/20 Page 7 of 7
